Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-24 are present for examination.
3.	Acknowledgement is made of the Terminal Disclaimer filed on 05/18/2022.

Information Disclosure Statement
4.	The information disclosure statements (IDS) filed on 12/01/2020 and 05/18/2022 are being considered by the examiner.

Allowable Subject Matter
5.	Claims 1-24 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a system for a block-level mapping of database objects.  The closest prior art of record, Hsu et al. (U.S. 2014/0095816) discloses the system for virtual machine full backup, wherein in response to a request to back up a virtual machine (VM) of a client, a request of VM backup is sent out.  The prior art further discloses that a request is sent to a storage system associated with the client to ask for backing-up a VM at the storage level by making a copy of the storage containers that contain the VM.  However, Hsu reference does not explicitly disclose the features of receiving a first request to read a portion of a database file,  wherein the database file is organized by a database application as a plurality of application-level blocks, and each block of the plurality of first blocks includes multiple application- level blocks, wherein the portion corresponds to a subset of one or more database objects of a plurality of database objects represented by the database file; determining a subset of first blocks of the plurality of first blocks corresponding to portion of a database file included in the first request; and issuing a second request to restore the subset of first blocks from the one or more secondary storage devices; and one or more secondary storage controller computers comprising computer hardware configured to: in response to the second request: accessing a table that maps the plurality of first blocks to one or more storage locations on the one or more secondary storage devices; using the table, locate the subset of first blocks on the one or more secondary storage devices identified by the second request and retrieve the subset of first blocks from the one or more secondary storage devices; forwarding the retrieved subset of first blocks for storage in one or more primary storage devices associated with the computing device; extracting application-level blocks corresponding to the requested portion from the retrieved subset of first blocks; and forwarding the extracted application-level blocks to the database application in the manner recited in claims 1, 11 or 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161